Citation Nr: 0736015	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for cancer of the left 
pharyngeal tonsil, to include as due to exposure to 
herbicides.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran, JH, and JP




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the RO.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in September 2005.  The transcript has 
been obtained and associated with the claims folder.  

The matter was previously before the Board in December 2005 
and remanded for further development and adjudication.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The veteran is not shown to have performed active duty or 
otherwise visited in the Republic of Vietnam during his 
service in the Vietnam era.  

3.  The veteran is not shown to have manifested complaints or 
finding referable to cancer of the left pharyngeal tonsil in 
service or for many years thereafter.  

4.  The currently demonstrated residuals of cancer of the 
left pharyngeal tonsil is not shown to be due to competently 
documented herbicide exposure of other event or incident of 
the veteran's period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have disability manifested by 
cancer of the left pharyngeal tonsil or residuals thereof due 
to disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
therein or to have been due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112(c), 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in an August 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  

The additional letters were sent to the veteran in January 
2006 and May 2006.  The veteran was additionally notified of 
the need to advise VA of or submit any further evidence in 
his possession that pertained to the claim.  The claim was 
readjudicated in an October 2006 supplemental statement of 
the case (SSOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records, post-service 
private and VA treatment records, reports of VA examination, 
articles, lay statements, and the transcript from the 
September 2005 Board hearing.  

Duplicative service personnel records were submitted by the 
veteran after the October 2006 SSOC was issued.  As such, a 
remand for preparation of an SSOC is not necessary.  
38 C.F.R. § 19.31.  

The Board notes that the matter was previously before the 
Board in December 2005.  Among other things, the claim was 
remanded to afford the veteran an opportunity to obtain a 
signed release for any treatment provider who told him that 
his tonsil cancer was etiologically related to service.  In 
February 2005, the veteran indicated that Dr. BC was the 
provider who told him that his cancer was prevalent in Asian 
countries.  

The veteran attached VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for Barret Cancer 
Center.  The veteran indicated Dr. BC was located at Barret 
prior to moving to what the veteran thought was Pikeville 
Medical Center.  

The records from Barret Cancer Center were obtained, as well 
as treatment notes from Dr. BC when he was a VA provider.  
They do not consist of a nexus opinion from Dr. BC.  No 
additional release forms were submitted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case submission of necessary consent forms, is 
not an impossible or onerous task.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Thus, a remand is not necessary.  
38 C.F.R. § 3.159(c)(1).  

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any defect due to the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  

Thus, any is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including those raised at the September 2005 Board hearing; 
service medical and personnel records; VA medical records; VA 
examination reports; articles; private medical records; and 
lay statements.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The veteran asserts that he developed his cancer as the 
result of exposure to Agent Orange during active service in 
Korea.  Having carefully considered the veteran's claim in 
light of these assertions, the Board finds that the 
preponderance of the evidence is against the claim.  

The veteran's DD-214 indicates that he entered service in 
December 1969 and was discharged in July 1971.  He is not 
shown to have performed did any service in the Republic of 
Vietnam.  

Therefore, in not asserting that he served in the Republic of 
Vietnam, the veteran may not be presumed to have been exposed 
during his period of service to an herbicide agent.  38 
U.S.C.A. § 1116(f).  

The veteran has set forth two theories of entitlement.  
First, he reports being exposed to Agent Orange in Korea when 
he breathed in dust.  Second, he opines that the particular 
cancer of the nasopharynx is shown to have occurred at high 
frequencies in Southeast Asia.  

The Board shall address the arguments in turn.  First, there 
is no evidence that the veteran was near the demilitarized 
zone in Korea.  Moreover, if even the Board were to assume 
for the sake of argument that the veteran was exposed to an 
herbicide in Korea, there is no medical evidence of record 
that the veteran has in fact been diagnosed with one of the 
presumptive diseases set forth in 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  As such, the veteran does not have one of the 
listed diseases in order to establish service connection by 
presumption, based on herbicide exposure.  38 C.F.R. 
§ 3.309(e).  

Thus, the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  
Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

As noted, the veteran next maintains that his physician told 
him that cancer of the nasopharynx occurred at a high 
frequency in Southeast Asia.  In support of his argument, the 
veteran submitted an article regarding ethnic cancer 
patterns.  However, the article indicates that nasopharynx 
cancer occurred mostly among Chinese, Vietnamese and Filipino 
men.  

The veteran is shown to be from of these groups.  The article 
also stated that cancer had been linked to some food 
consumption; however, this was from infancy and the veteran 
was in Korea for a little over a year.  He has provided no 
evidence that he had regular consumption of fermented foods 
or extensive exposure to dust and smoke.  

The service medical records are wholly devoid of complaints, 
findings or diagnosis of cancer of the left pharyngeal 
tonsil.  The veteran indicated that he had symptoms of 
nasopharynx cancer since approximately 1974, to include 
difficulty swallowing and swelling of the jaw.  The veteran 
has not submitted any competent records to support his 
opinion relative to the date of onset.  

The veteran is shown in this case to be first diagnosed with 
lymphoepithelioma of the tonsil in March 2003, some 32 years 
after his discharge from active duty service.  The Board 
finds the 32-year evidentiary gap in this case between active 
service and the diagnosis of cancer of the left pharyngeal 
tonsil, constitutes negative evidence against the claim 
because it tends to disprove the assertion that claimed 
condition had its onset in service, which in turn resulted in 
a chronic disability or persistent symptom thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

Despite evidence of cancer of the left pharyngeal tonsil, 
there is no evidence of record to substantiate the critical 
second and third components of the Hickson inquiry, as 
previously enumerated.  Upon VA examination in September 
2006, after review of the claims folder and physical 
examination of the veteran, the examiner opined the veteran's 
carcinoma was not due to disease or injury in service.  

To the extent that the veteran opines that cancer of the left 
pharyngeal tonsil is related to Agent Orange exposure, as a 
layman, he is not competent to render such an opinion 
regarding etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Based on a thorough review of the evidence of record, the 
Board concludes that service connection for cancer of the 
left pharyngeal tonsil, to include as a result of exposure to 
herbicides, must be denied.  Specifically, the veteran may 
not be presumed to have been exposed to an herbicide.  There 
has been no diagnosis of a presumptive disease related to 
such exposure or showing that the claimed disorder is related 
to a documented exposure or other causative event of the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for cancer of the left pharyngeal tonsil 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


